DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 12/10/2020 and the previous Notice of Allowability mailed 3/1/21.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Medley on 2/22/2021.

The application has been amended as follows: 
IN THE CLAIMS:
CANCEL CLAIMS 3, 5, 7-12, 37, 39, 41-46 and 88

Allowable Subject Matter
Claims 1-2, 4, 35-36, 38, 91-92 and 94 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either alone or in proper combination fails to teach a method of using/system of a first and second polymeric shell appliances, wherein the first appliance comprises a first polymeric interproximal engagement structure extending from a buccal sidewall thereof and a second polymeric interproximal engagement structure extending from a lingual sidewall which are not joined to each other in the interproximal region, and the second polymeric shell appliance comprises a single interproximal engagement structure extending from the buccal sidewall through the interproximal region to the lingual sidewall, and wherein, when worn, the single interproximal engagement structure extends through a portion of the interproximal region closer to the patient’s gingiva than a location of minimum proximal distance at which a proximal distance between the first and second teeth is smallest, with no polymeric material of the second of the plurality of polymeric shell appliances extending through the location of minimum proximal distance as required, along with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772